Case 1:20-cv-00230-TFM-M Document 1 Filed 04/20/20 Page 1 of 9             PageID #: 1




                   UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF ALABAMA


ROBERT HROBOWSKI,                       )
                                        )
      PLAINTIFF,                        )
                                        )
V.                                      ) CIVIL ACTION NO.______________
                                        )
ASKEW FRAZIER,                          )
TYSON FOODS INC. OF                     )
ALABAMA,                                )
                                        )
      DEFENDANTS.                       )


                             NOTICE OF REMOVAL

      COME NOW the Defendants, improperly designated as Tyson Foods Inc. of

Alabama (“Tyson”) and Askew Frazier and file this Notice of Removal in this

cause from the Circuit Court of Dallas County, Alabama, in which it is now pending,

to the United States District Court for the Southern District of Alabama, and show

unto this Honorable Court the following:

      1.     On March 17, 2020, Plaintiff Robert Hrobowski initiated this action by

filing a complaint in the Circuit Court of Dallas County, Alabama styled Robert

Hrobowski v. Tyson Foods Inc. of Alabama, et al., Civil Action No. 27-CV-2020-

900067. The lawsuit arises from a motor vehicle accident that occurred on June 9,

2018. Plaintiff alleges, inter alia, that his vehicle was struck by defendants’ tractor-

trailer in Dallas County, Alabama due to the negligence/wantonness of Mr. Frazier
                                         1 of 9
Case 1:20-cv-00230-TFM-M Document 1 Filed 04/20/20 Page 2 of 9             PageID #: 2




who was driving a truck for Tyson (Complaint, ¶ 5-18). Plaintiff further asserts

claims for negligent/wanton supervision, hiring, training, entrustment, retention,

maintenance, service and/or repair. (Complaint, ¶ 20-26).

      2.     The United States District Court for the Southern District of Alabama,

encompasses the geographic area of the Circuit Court of Dallas County. The Case

Action Summary for this case, from the State Judicial Information System web site,

Alacourt.com, is attached as “Exhibit A.” Copies of all process, pleadings, and

orders served in the state court are attached hereto as “Exhibit B.”

      3.     Pursuant to 28 U.S.C. § 1441(a), a defendant may remove a civil action

originally filed in state court to federal district court when the district court has

original jurisdiction to consider the case. “Original jurisdiction requires diversity of

the parties or the existence of a federal question.” Lost Mountain Homeowners

Ass’n, Inc. v. Rice, 248 F. App’x 114, 115 (11th Cir. 2007). This Court has diversity

jurisdiction over this lawsuit pursuant to 28 U.S.C. § 1332(a) as Plaintiff and

Defendants are citizens of different states and the amount in controversy exceeds

$75,000.00 exclusive of interest and costs.

                     Complete Diversity of Citizenship Exists

      4.     Complete diversity of citizenship existed among these parties at the




                                         2 of 9
    Case 1:20-cv-00230-TFM-M Document 1 Filed 04/20/20 Page 3 of 9                                  PageID #: 3




time the lawsuit was filed in state court and on the date of this Notice of Removal.1

Plaintiff is a resident and citizen of Alabama. (Complaint, ¶ 1). Tyson Foods Inc. of

Alabama, which is not a legal entity, merged into Tyson Farms, Inc. in 1999. (See

Alabama Secretary of State Records for Tyson Foods of Alabama, Inc. attached

hereto as Exhibit C). Tyson Farms, Inc. is a foreign corporation with its principal

place of business in the State of North Carolina. (See Alabama Secretary of State

Records for Tyson Farms, Inc. attached hereto as Exhibit D). Thus, Defendant

Tyson is not a citizen of the State of Alabama but rather a resident citizen of the

State of North Carolina for purposes of diversity jurisdiction.2                                   28 U.S.C. §

1332(c)(1); see Haxton v. State Farm Mut. Auto. Ins. Co. Bd. Of Directors, No.

3:13cv485/MCR/EMT, 2014 U.S. Dist. LEXIS 98649, at *22-24 n.10 (N.D. Fla.

June 17, 2014) (citing Garfield v. NDC Health Corp., 466 F.3d 1255, 1260 n.2 (11th

Cir. 2006)) (district court may take judicial notice of a defendant corporation’s

citizenship based on reference to public records). Defendant Frazier is a resident and

citizen of the state of Mississippi. (Complaint, ¶ 2). Thus, Defendant Frazier is not

a citizen of the State of Alabama. As such, complete diversity exists between the

plaintiff and defendants.




1
  The citizenship of fictitious defendants is disregarded in determining whether an action is removable on diversity
grounds. 28 U.S.C. § 1441(b)(1).
2 The actual correct and proper entity is Tyson Sales and Distribution, Inc., which is a foreign corporation

incorporated under the laws of the State of Delaware with its principal place of business in the State of Arkansas.

                                                       3 of 9
Case 1:20-cv-00230-TFM-M Document 1 Filed 04/20/20 Page 4 of 9            PageID #: 4




                The Amount in Controversy Exceeds $75,000.00

      5.     The amount in controversy in this action exceeds the jurisdictional

threshold of $75,000.00, exclusive of interests and costs. In Roe v. Michelin, the

11th Circuit Court of Appeals explained a defendant’s burden where a complaint is

silent as to the amount of damages sought (as is the complaint is in this case):

      If a plaintiff makes "an unspecified demand for damages in state court,
      a removing defendant must prove by a preponderance of the evidence
      that the amount in controversy more likely than not exceeds the . . .
      jurisdictional requirement." Tapscott v. MS Dealer Service Corp., 77
      F.3d 1353, 1357 (11th Cir. 1996), abrogated on other grounds by Cohen
      v. Office Depot, Inc., 204 F.3d 1069 (11th Cir. 2000). In some cases,
      this burden requires the removing defendant to provide additional
      evidence demonstrating that removal is proper. See, e.g., Pretka v.
      Kolter City Plaza II, Inc., 608 F.3d 744 (11th Cir. 2010). In other cases,
      however, it may be "facially apparent" from the pleading itself that the
      amount in controversy exceeds the jurisdictional minimum, even when
      "the complaint does not claim a specific amount of damages." See id.
      at 754 (quoting Williams v. Best Buy Co., Inc., 269 F.3d 1316,1319
      (11th Cir. 2001)).

      If a defendant alleges that removability is apparent from the face of the
      complaint, the district court must evaluate whether the complaint itself
      satisfies the defendant's jurisdictional burden. In making this
      determination, the district court is not bound by the plaintiff's
      representations regarding its claim, nor must it assume that the plaintiff
      is in the best position to evaluate the amount of damages sought. Id. at
      771. Indeed, in some cases, the defendant or the court itself may be
      better-situated to accurately assess the amount in controversy. See id.
      (Explaining that "sometimes the defendant's evidence on the value of
      the claims will be even better than the plaintiff's evidence," and that a
      court may use its judgment to determine "which party has better access
      to the relevant information.").

      Eleventh Circuit precedent permits district courts to make "reasonable
      deductions, reasonable inferences, or other reasonable extrapolations"
                                        4 of 9
Case 1:20-cv-00230-TFM-M Document 1 Filed 04/20/20 Page 5 of 9            PageID #: 5




      from the pleadings to determine whether it is facially apparent that a
      case is removable. See id. at 754. Put simply, a district court need not
      "suspend reality or shelve common sense in determining whether the
      face of a complaint . . . establishes the jurisdictional amount." See id.
      at 770 (quoting Roe v. Michelin N. Am., Inc., 637 F.Supp. 2d 995, 999
      (M.D. Ala. 2009)); see also Williams, 269 F.3d at 1319 (11th Cir. 2001)
      (allowing district courts to consider whether it is "facially apparent"
      from a complaint that the amount in controversy is met). Instead, courts
      may use their judicial experience and common sense in determining
      whether the case stated in a complaint meets federal jurisdictional
      requirements. This approach is consistent with those of other circuits.

Roe v. Michelin N. Am., Inc., 613 F.3d 1058, 1061-62 (11th Cir. 2010).

      6.     Moreover, the plaintiff made a settlement demand in the amount of

$100,000.00. (Exhibit E). Consideration of a settlement demand/offer is proper in

determining whether to remove and/or remand a case. See Bankhead v. American

Suzuki Motor Corporation, 529 F. Supp. 2d 1329 (M.D. Ala. 2008) (“This court

agrees with American Suzuki that a settlement letter is admissible evidence of the

amount in controversy at the time of removal.”); see also Progressive Specialty Ins.

Co. v. Nobles, 928 F. Supp. 1096 (M.D. Ala. 1996); Dozier v. Kentucky Finance

Co., Inc., 2003 WL 2369213 (S.D. Ala. 2003).

      7.     As further support that the amount in controversy is met, plaintiff

alleges he suffered injuries to various portions of his body, including but not limited

to neck, back, head, legs and arms; he suffered aggravations of pre-existing

conditions; pain and suffering; future pain and suffering including surgery; past and

future mental anguish; he was permanently injured, disfigured and damaged; he was


                                        5 of 9
Case 1:20-cv-00230-TFM-M Document 1 Filed 04/20/20 Page 6 of 9         PageID #: 6




caused to incur medical expenses; and is reasonably certain to incur personal injury

medical expenses in the future. (Complaint, ¶ 10). In addition, Plaintiff seeks an

award of compensatory and punitive damages. (See Complaint). These averments

establish the amount in controversy exceeds $75,000.00, exclusive of interest and

costs. See Bush v. Winn Dixie Montgomery, LLC, No. 2:15-cv-1133-WMA, 2015

U.S. Dist. LEXIS 115272, at *3 (N.D. Ala. Aug. 31, 2015) (citing Roe v. Michelin)

(though complaint lacked ad damnum clause, its allegations that plaintiff incurred

medical expenses for “pain and suffering, permanent injuries, continuing injuries,

and mental anguish” were sufficient to establish the amount in controversy);

Memorandum Opinion and Order at 7-8, Dina Coleman v. Dollar General Corp.,

No. 2:15-cv-01735-KOB (N.D. Ala. Dec. 18, 2015) (citing Roe v. Michelin)

(denying motion to remand where complaint alleged “extreme pain and mental

anguish, substantial medical expenses, and permanent injury”); Smith v. State Farm

& Casualty Co., 868 F. Supp. 2d 1333, 1334 (N.D. Ala. 2012) (holding that

“plaintiffs . . . who want to pursue claims against diverse parties in a state court

seeking unspecified damages of various kinds, such as punitive damages and

emotional distress, must in their complaint formally and expressly disclaim any

entitlement to more than $74,999.99, and categorically state that plaintiff will not

accept more. Otherwise, a plaintiff will find herself in federal court, which is now

saddled by Congress with a new and heavy burden”); Green v. Wal-Mart Stores


                                       6 of 9
Case 1:20-cv-00230-TFM-M Document 1 Filed 04/20/20 Page 7 of 9           PageID #: 7




East, L.P., No. 2:14-cv-1684-WMA, 2014 WL 6792043 (N.D. Ala. Dec. 2, 2014)

(holding that “[i]n her complaint, [plaintiff] . . . alleges both that the defendant’s

negligence caused her to suffer mental anguish and that its wantonness entitled her

to punitive damages. Plaintiff conspicuously makes no formal or express disclaimer

to damages in excess of $74,999.00. Therefore, under up-to-date Eleventh Circuit

jurisprudence it is apparent that the amount in controversy in this case exceeds the

sum of $75,000”); Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct.

547, 554 (U.S. 2014) (“a defendant’s notice of removal need include only a plausible

allegation that the amount in controversy exceeds the jurisdictional threshold.”);

Gates v. 84 Lumber Co., 2015 WL 2345427 (S.D. Ala. 2015) (demand for damages

for disability, disfigurement, lung cancer, great physical pain, great mental anguish,

large medical bills and large amounts of loss income place amount-in-controversy

exceeding the jurisdictional threshold.).

      7.     This Notice of Removal is timely filed as it has been filed within 30

days from the date of service of the summons and complaint.             28 U.S.C. §

1446(b)(1); Fabre v. Bank of Am., NA, 523 F. App'x 661, 663 (11th Cir. 2013)

(quoting Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 347-48

(U.S. 1999)).

      8.     Contemporaneous with the filing of this Notice of Removal, a copy of

this Notice of Removal is being filed with the Clerk of the Circuit Court of Dallas


                                        7 of 9
Case 1:20-cv-00230-TFM-M Document 1 Filed 04/20/20 Page 8 of 9          PageID #: 8




County, Alabama, and served upon counsel or all adverse parties as provided in 28

U.S.C. § 1446(d). Additionally, a Notice of Filing Notice of Removal, which is

attached as Exhibit F, is being served upon the plaintiff. Accordingly, pursuant to

28 U.S.C. §§ 1332, 1441, and 1446, as amended, this action is properly removed to

this Court.

      9.      By filing this Notice of Removal, Defendants do not waive any of their

defenses, including, but not limited to, any defenses under Rule 12, FED. R. CIV. P.

                                       _s/ Andrew P. Anderson____________
                                       Thomas L. Oliver, II
                                       Andrew P. Anderson
                                       Attorneys for Defendants

OF COUNSEL:
CARR ALLISON
100 Vestavia Parkway
Birmingham, AL 35216
Telephone: (205) 822-2056
Facsimile: (205) 822-2057




                                       8 of 9
Case 1:20-cv-00230-TFM-M Document 1 Filed 04/20/20 Page 9 of 9       PageID #: 9




                        CERTIFICATE OF SERVICE

      This is to certify that on this the 20th day of April, 2020, a copy of the
foregoing document has been served upon all counsel of record listed below by the
following method:

                  mailing the same by first-class United States mail, properly
                  addressed and postage pre-paid.

        x__       via E-file

C. Todd Buchanan
SHUNNARAH INJURY LAWYERS, P.C.
2900 1st Avenue South
Birmingham, Alabama 35233
Attorney for Plaintiff

                                      s/__Andrew P. Anderson__________
                                     OF COUNSEL




                                     9 of 9
